Title: To James Madison from Arthur Campbell, 4 January 1787
From: Campbell, Arthur
To: Madison, James


Sir
Janr. 4. 87
As few things in this life can go nearer my heart, than danger to the American Union. For some days past I have revolved in my mind the late intelligence from a Member of Congress, and some information, by another hand. I have also reflected on intimations I had from a friend in Ireland, which I think I give you a hint of last year: at times I conclude it the best policy that our leaders should not appear alarmed at the commotions in Massachusetts: But that if they increase, it might be useful to request General Washington to go on a private visit to the Eastern States: or at least it apparently ought to be such. He would soon discern whether there were not faults on both sides. And I have reason to think his advice would operate as a command to most of the leaders on either side. In the mean time it might be well for the States to arange and prepare their militia for service. To have regulars marched early in the Spring to the Westward, and take possession of the Banks of Lake Erie, for instance at Presquil Cayhago, and Sandusky. This would give our secret enemies some thing else to look after than what passes near Boston. The Superintendants for the Middle and Southren departments for Indian affairs should improve the present conjuncture, and conciliate those Indian tribes that continued friendly last Summer, and terrify at the same time the predatory Tribes. It might be highly imprudent for the legislature of this State to say any thing as a public act, respecting the insurgents this Session. That matter ought to be confided to our Delegation in the national Council; they corresponding occasionally with the Governor.
If there are any useful items here you can improve them; if not please excuse my obtruding my sentiments. I am Sir, your most Obd. Servant
A. Campbell
